—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about April 6, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts, which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him with the Division for Youth, limited secure, for a period of 18 months, unanimously affirmed, without costs.
The findings were based on legally sufficient evidence and were not against the weight of the evidence. Appellant’s acts of approaching the complainant with the other perpetrator, standing in a way which prevented the victim from leaving during the crime, and receiving a share of the proceeds provided ample evidence from which the court could infer appellant’s accessorial liability (see, Matter of Wade F., 49 NY2d 730). Concur— Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.